June 26, 2009


Mr. Frank W. Mitchell
Frank W. Mitchell & Associates LLP.
America Tower, 42nd Floor
2929 Allen Parkway
Houston, TX 77019

Mr. Troy Ford
Beck Redden & Secrest LLP
1221 McKinney, Suite 4500
Houston, TX 77010-2010
Mr. Jeffrey C. Kubin
Gibbs & Bruns, LLP
1100 Louisiana, Suite 5300
Houston, TX 77002

RE:   Case Number:  08-0990
      Court of Appeals Number:  01-06-00719-CV
      Trial Court Number:  98-03885-A

Style:      ANTHONY AUTHORLEE, DEXTER BURNETT, ROBERT DEROUSSELLE, JOHN
      HENRY YOUNG, JEROME STUBBLEFIELD AND FLOYD MORAN
      v.
      TUBOSCOPE VETCO INTERNATIONAL, INC., AMF INCORPORATED AND MINSTAR,
      INC.

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Theresa Chang      |
|   |Ms. M. Karinne         |
|   |McCullough             |